CARLEY, Justice,
concurring.
I agree with Division 1 of the majority opinion that the purported deed from Della Crowder to Ethel Crowder “did not convey present rights in 1964, was testamentary in character, and cannot be upheld as a valid deed. [Cit.]” I further concur in Division 2, including the ruling that “the 1968 deed clearly is color of title for [Appellees].” I write separately, however, to clarify that, under Georgia law, a testamentary “deed,” such as the 1964 document, cannot possibly constitute color of title.
“Color of title is a writing upon its face professing to pass title, but which does not do it, either from want of title in the person making it, or from the defective conveyance that is used — a title that is imperfect, but not so obviously so that it would be apparent to one not skilled in the law.... It must purport to convey the property to the possessor . . . .”
*846Decided March 28, 2007.
Moore, Ingram, Johnson & Steele, John H. Moore, J. Kevin Moore, for appellants.
Lane & Sanders, Thomas C. Sanders, Glen E. Stinson, for appellees.
Gigger v. White, 277 Ga. 68, 70 (1) (586 SE2d 242) (2003). “A writing that does not on its face profess to pass title, but expressly states that title will be conveyed at a future time and upon certain conditions, is not sufficient to constitute color of title.” Shippen v. Cloer, 213 Ga. 172, 174 (2) (97 SE2d 563) (1957). Whether a document constitutes sufficient color of title depends on the determination of any claim that it is testamentary in nature. Westmoreland v. Westmoreland, 92 Ga. 233, 235-236 (1) (17 SE 1033) (1893). If the instrument is properly
construed in favor of the alleged adverse possessor as a present conveyance, then it is a sufficient color of title. Westmoreland v. Westmoreland, supra (construing an ambiguous document in favor of occupant of land). However, an instrument cannot constitute color of title where, as here, it expressly states that it will not take effect until a future time, upon condition of the purported grantor’s death. See Shippen v. Cloer, supra. Compare Westmoreland v. Westmoreland, supra. A reading of the 1964 document in this case by one not skilled in the law would “readily disclose [ ] that it contemplates a conveyance of title at a future date..., and by its terms no title was intended to pass thereby.” Shippen v. Cloer, supra at 173 (2). Therefore, since the majority correctly determined that the 1964 document was testamentary in nature and that it failed to convey present rights, it cannot be relied on as color of title. However, because the 1968 deed does operate as color of title, I fully concur in the affirmance of the trial court’s judgment.